Investor Presentation Data as of June 30, 2012 Ticker Symbol: FULT (NASDAQ) §This presentation may contain forward-looking statements with respect to Fulton Financial Corporation’s financial condition, results of operations and business.Do not unduly rely on forward-looking statements.Forward-looking statements can be identified by the use of words such as “may,” “should,” “will,” “could,” “estimates,” “predicts,” “potential,” “continue,” “anticipates,” “believes,” “plans,” “expects,” “future,” “intends” and similar expressions which are intended to identify forward-looking statements. §Forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties, some of which are beyond the Corporation’s control and ability to predict, that could cause actual results to differ materially from those expressed in the forward-looking statements. The Corporation undertakes no obligation, other than as required by law, to update or revise any forward-looking statements whether as a result of new information, future events or otherwise. §Many factors could affect future financial results including, without limitation: the impact of adverse changes in the economy and real estate markets; increases in non-performing assets which may reduce the level of earning assets and require the Corporation to increase the allowance for credit losses, charge-off loans and incur elevated collection and carrying costs related to such non-performing assets; acquisition and growth strategies; market risk; changes or adverse developments in political or regulatory conditions; a disruption in, or abnormal functioning of, credit and other markets, including the lack of or reduced access to markets for mortgages and other asset-backed securities and for commercial paper and other short-term borrowings; changes in the levels of, or methodology for determining, FDIC deposit insurance premiums and assessments; the effect of competition and interest rates on net interest margin and net interest income; investment strategy and other income growth; investment securities gains and losses; declines in the value of securities which may result in charges to earnings; changes in rates of deposit and loan growth or a decline in loans originated; relative balances of rate-sensitive assets to rate-sensitive liabilities; salaries and employee benefits and other expenses; amortization of intangible assets; goodwill impairment; capital and liquidity strategies; and other financial and business matters for future periods. §For a more complete discussion of certain risks and uncertainties affecting the Corporation, please see the sections entitled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” set forth in the Corporation’s filings with the Securities and Exchange Commission. Forward-Looking Statements 2 About Us §Mid-Atlantic financial holding company §6 community banks / 5 states §Fulton Financial Advisors §Fulton Mortgage Company §270 community banking offices §Asset size:$16.3 billion §3,800 team members §Market capitalization:$ 2.0 billion §Book value per common share: $ 10.16 §Tangible book value per common share: $ 7.46 §Shares outstanding: 200.9 million 3 §1. EPS Growth §2. ROA Improvement §3. Spread Management /Net Interest Margin §4. Improve Asset Quality §5. Deploy Capital Prudently §6. Leverage Market Opportunities §7. Profitable Organic / Acquisitive Growth Corporate Goals and Priorities 4 Goals and Priorities 1. Earnings per Share Growth üQ2/12 Diluted EPS: 20 cents Up 5.3% linked quarter (19 cents) Up 11.1% year over year (18 cents) 5 Income Statement Summary 6 Income Statement Summary (Six Months Ended June 30th) 7 Ending Loans 8 Diluted EPS 9 10 CAGR 6.7% Non-Interest Income 11 12 Non-Interest Income (Six Months Ended June 30th) Non-Interest Income Growth §Fulton Mortgage Company §Significant Contributor to Non-interest Income §Strong Pipeline with Low Rate Environment §Leverage our Market Reputation and Brand §Expanded Origination Staff §Fulton Financial Advisors($4.0 billion A.U.M.) §Brokerage Production Mix (non-recurring / recurring) §Referrals from Commercial Bank §Team Market Development 13 Fulton Mortgage Company §Applications up linked quarter: $824 million from $812 million §Pipeline $520 million vs. $428 million (Q2/12 vs. Q1/12) §39% purchase / 61% refinancing (Q2/12) §Sales gains up linked quarter 14 Fulton Mortgage Company 78% Availabl e for Sale GOS Spread 1.42% GOS Spread 1.30% GOS Spread 1.55% GOS
